        Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 1 of 9 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    STRUCTURAL IRON WORKERS LOCAL                       )
    NO. 1 PENSION FUND,                                 )
                                                        ) CASE NO.: 18-CV-7742
                         Plaintiff,                     )
           vs.                                          ) JUDGE:
                                                        )
    ALL AMERICAN STEEL, INC., an Illinois               ) MAGISTRATE JUDGE:
    Corporation; and CLEOFAS J. RODRIGUEZ,              )
    an individual,                                      )
                                                        )
                         Defendants.                    )

                                          COMPLAINT

         NOW COMES the Plaintiff, the STRUCTURAL IRON WORKERS LOCAL NO. 1

PENSION FUND, by and through its attorneys, JOHNSON & KROL, LLC, complaining of the

Defendants, ALL AMERICAN STEEL, INC. and CLEOFAS J. RODRIGUEZ, and alleges as

follows:

                                  JURISDICTION AND VENUE

1.       Count I of this action arises under Sections 502 and 515 of the Employee Retirement

         Income Security Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145)

         and Section 301 of the Labor-Management Relations Act. (29 U.S.C. § 185). The Court

         has jurisdiction over the subject matter of this action pursuant to 29 U.S.C. §§ 185(c),

         1132(e)(1), and 1145, as well as 28 U.S.C. § 1331.

2.       Count II of this action arises under the Illinois Wage Payment and Collection Act (820

         ILCS 115/1 et seq.) (“IWPACA”) and involves a knowing violation of the IWPACA’s

         wage payment provisions. The Court has supplemental jurisdiction over the subject matter

         in this action pursuant to 28 U.S.C. § 1367.



                                             Page 1 of 9
	
     Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 2 of 9 PageID #:2




3.   Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the STRUCTURAL

     IRON WORKERS LOCAL NO. 1 PENSION FUND (“Pension Fund”), the Structural Iron

     Workers Local No. 1 Welfare Fund, the Structural Iron Workers Local No. 1 Annuity Fund,

     the Apprenticeship Training and Journeyman’s Retraining Fund, the National I.W.

     Apprenticeship Fund, and the Local No. 1 Scholarship Fund (collectively, the “Trust

     Funds”) are administered at 7700 Industrial Drive, Forest Park, Illinois 60130, and pursuant

     to 28 U.S.C. §1391(b)(2) in that a substantial part of the events or omissions giving rise to

     Plaintiff’s claims occurred in the Northern District of Illinois, Eastern Division.

                                          PARTIES

4.   The Trust Funds receive contributions from numerous employers pursuant to collective

     bargaining agreements between employers and the Local Union No. 1 of the International

     Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers (“Union”)

     and, therefore, are multiemployer plans under 29 U.S.C. § 1002.

5.   The Trust Funds were established and are administered pursuant to the terms and

     provisions of certain Agreements and Declarations of Trust (the “Trust Agreements”).

6.   The Pension Fund is required to receive, hold, and manage all monies required to be

     contributed to the Trust Funds and is the authorized collection agent under the Principal

     Agreement and Trust Agreements for contributions and deductions to the Trust Funds and

     Union required under the Principal Agreement.

7.   Pursuant to 29 U.S.C. §1132(a)(3), the Pension Fund is authorized to bring this action on

     behalf of its participants and beneficiaries for the purpose of collecting unpaid

     contributions and wages.

8.   The Union is the bargaining representative of ALL AMERICAN STEEL, INC.’s (“AASI”)


                                          Page 2 of 9
	
      Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 3 of 9 PageID #:3



      bargaining unit employees.

9.    The Defendant AASI is an Illinois Corporation with its principal place of business located

      in Northlake, Illinois.

10.   CLEOFAS J. RODRIGUEZ (“Rodriguez”) is an individual with his principal residence in

      Northlake, Illinois.

                              COUNT I
           BREACH OF THE COLLECTIVE BARGAINING AGREEMENT

11.   Plaintiff re-alleges and incorporate the allegations contained in paragraphs 1-10 of this

      Complaint with the same force and effect as if fully set forth herein.

12.   AASI is an employer engaged in an industry affecting commerce that entered into a

      Compliance Agreement whereby it agreed to be bound by the provisions of the Principal

      Agreement for all times relevant to this action. (A copy of the Principal Agreement is

      attached as Exhibit 1); (A copy of the Compliance Agreement is attached as Exhibit 2).

13.   Through the agreements referred to in paragraph 12, the Defendant AASI also became

      bound by the provisions of the Trust Agreements.

14.   Pursuant to the provisions of the Principal Agreement and Trust Agreements, AASI is

      required to make monthly reports of hours worked by covered employees and pay

      contributions to the Trust Funds at the negotiated rate.

15.   The monthly reports and contributions during all times relevant were due on or before the

      fifteenth (15th) day of the calendar month following the calendar month during which the

      work was performed.

16.   Pursuant to Section 502(g)(2) of ERISA, the CBA and Trust Agreements, employers who

      fail to submit their monthly contribution reports and contributions to the Trust Funds on a

      timely basis are responsible for the payment of liquidated damages at a rate of twenty

                                          Page 3 of 9
	
      Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 4 of 9 PageID #:4



      percent (20%) of the amount unpaid and interest at the rate of prime plus two percent (2%)

      per month for each month that contributions remain unpaid, plus any reasonable attorney’s

      fees and costs of maintaining suit.

17.   Pursuant to the Principal Agreement, AASI is required to deduct union wage assessments

      (“union dues”) from its covered employees’ paychecks and remit payment of those union

      dues to the Pension Fund, as the collection agent for the Union.

18.   Article Six, Section 6.03 of the Pension Fund’s Trust Agreement states as in pertinent part:

             The Trustees, or their agents, shall have the right to examine and audit the
             accounting books and records, and supporting documents of each Employer
             at the Employer’s place of business whenever such examination is deemed
             necessary or advisable by the Trustees in connection with the proper
             administration of the Trust.

      (A copy of the Pension Fund Trust Agreement is attached Exhibit 3).

19.   Section 13, Paragraph D of the Principal Agreement states in pertinent part:

             For purposes of a regular of special audit, a certified public accounting firm
             as designated by the Trustees who administer the Fund Disbursement
             Office, shall have the right at all reasonable times during the business hours
             to enter the premises of the Employer and to examine all records which said
             certified public accounting firm may deem necessary for a regular or special
             audit, including all books of account, general and special ledgers, including
             all payroll records, and Employer reports to governmental tax collecting
             agencies.

      (Exhibit 1).

20.   The Trust Funds sought to audit AASI pursuant to the Principal Agreement and Trust

      Agreement.

21.   The Trust Funds’ auditors, Bansley & Kiener LLP (hereinafter “the Auditors”), made

      repeated attempts to contact Defendant AASI regarding the obligation referenced in

      paragraphs 14 and 15.

22.   AASI refused to cooperate with the Auditors regarding the payroll compliance audit.

                                            Page 4 of 9
	
      Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 5 of 9 PageID #:5



23.   AASI is obligated to pay whatever contribution deficiencies may be revealed by the payroll

      compliance audit, along with the resulting liquidated damages and interest.

24.   AASI failed to timely remit contributions for August 2018. As a result, AASI owes

      liquidated damages totaling $6,344.04 and interest totaling $128.13.

25.   AASI has failed to remit contributions and wage assessments for the week ending

      September 30, 2018, October 7, 2018, and October 14, 2018. As a result, AASI owes

      contributions totaling $28,678.39 and liquidated damages totaling $5,299.24, along with

      interest through the date of the judgment.

26.   The Plaintiff has been required to employ the undersigned attorneys to compel AASI to

      comply with the payroll compliance audit, and collect the outstanding contributions, wage

      assessments, liquidated damages, and interest owed to the Trust Funds and Union.

27.   The Plaintiff has complied with all conditions precedent in bringing this suit.

28.   AASI is obligated to pay the reasonable attorney’s fees and court costs incurred by the

      Plaintiff pursuant to the Principal Agreement, Trust Agreements, and 29 U.S.C. §

      1132(g)(2)(D).

WHEREFORE, Plaintiff respectfully requests:

A.    That this Honorable Court enter an Order requiring AASI to comply with a payroll

      compliance audit for the period of January 1, 2012, through present;

B.    That Judgment be entered in favor of Plaintiff and against Defendant AASI in an unknown

      amount for any and all contributions and union dues revealed in the payroll compliance

      audit, along with the resulting liquidated damages and interest;

C.    That Judgment be entered in favor of Plaintiff and against Defendant AASI in an unknown

      amount for any and all audit fees associated with the payroll compliance audit pursuant to



                                          Page 5 of 9
	
      Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 6 of 9 PageID #:6



      the Principal Agreement;

D.    That Judgment be entered in favor of Plaintiff and against Defendant AASI for $6,344.04

      in liquidated damages for untimely August 2018 contributions;

E.    That Judgment be entered in favor of Plaintiff and against Defendant AASI for $128.13 in

      interest for untimely August 2018 contributions;

F.    That Judgment be entered in favor of Plaintiff and against Defendant AASI for $28,678.39

      in contributions and wage assessments for the weeks ending September 30, 2018, October

      7, 2018, and October 14, 2018;

G.    That Judgment be entered in favor of Plaintiff and against Defendant AASI for $5,299.24

      in liquidated damages for the weeks ending September 30, 2018, October 7, 2018, and

      October 14, 2018;

H.    That Judgment be entered in favor of Plaintiff and against Defendant AASI for any other

      contributions, union dues, liquidated damages, and interest that are found to be due and

      owing in addition to the amounts referenced in paragraphs B through G above;

I.    That Defendant AASI be ordered to pay the reasonable attorney’s fees and costs incurred

      by the Plaintiff pursuant to the Collective Bargaining Agreement, Trust Agreements, and

      29 U.S.C. §1132(g)(2)(D); and

J.    That Plaintiff has such other and further relief as the Court may deem just and equitable all

      at the Defendant AASI’s cost, pursuant to 29 U.S.C. §1132(g)(2)(E).



                                       COUNT II
                                 FAILURE TO PAY WAGES

29.   Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-28 of this

      Complaint with the same force and effect as if fully set forth herein.

                                          Page 6 of 9
	
      Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 7 of 9 PageID #:7



30.   Rodriguez is the President of AASI.

31.   AASI is an “employer” pursuant to Section 2 of the IWPACA. (820 ILCS 115/2).

32.   Josh Seydel, Edward Mackowiak, Maurice Hennessey, Bob Bransky, James McCarthy,

      Paul Keller, Paul Sicilian, Tom Connelley, Eric Wolf-Klammer, and Jim Rose (“Iron

      Workers”) were employed by AASI during the week ending October 14, 2018.

33.   The Iron Workers are “employees” pursuant to Section 2 of the IWPACA. (820 ILCS

      115/2).

34.   AASI knowingly failed to pay regular and overtime wages due to the Iron Workers for the

      week ending October 14, 2018.

35.   The Iron Workers assigned their wage claims against AASI to the Pension Fund after the

      Pension Fund used monies on deposit from AASI to pay the wages to the Iron Workers.

36.   Pursuant Section 11, Paragraph A of the Principal Agreement, AASI was required to pay

      the Iron Workers for the work week ending October 14, 2018, on October 14, 2018.

37.   Pursuant Section 3 of the IWPACA, “[e]very employer shall be required, at least semi-

      monthly, to pay every employee all wages earned during the semi-monthly pay period.”

      (820 ILCS 115/3).

38.   The Plaintiff has been required to employ the undersigned attorneys to compel AASI to

      collect the unpaid wages owed to the Iron Workers.

39.   The Plaintiff has complied with all conditions precedent in bringing this suit.

40.   Pursuant to Section 13 of the IWPACA, “any officers of a corporation or agents of an

      employer who knowingly permit such employer to violate the provisions of this Act [820

      ILCS 115/1 et seq.] shall be deemed to be employers of the employees of the corporation.”

      (820 ILCS 115/13).



                                          Page 7 of 9
	
      Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 8 of 9 PageID #:8



41.   Pursuant to Section 14(a) of the IWPACA, the Iron Workers are entitled to recover 2% of

      the amount of amount of underpaid wages for each month the underpayments remain

      unpaid. (820 ILCS 115/14(a)).

42.   Pursuant to Section 14(a) of the IWPACA, the Iron Workers shall be entitled to all costs

      and reasonable attorney’s fees associated with maintaining this suit. (820 ILCS 115/14(a)).

WHEREFORE, Plaintiff respectfully requests:

A.    That Judgment be entered in favor of Plaintiff and against Defendants AASI and

      Rodriguez, jointly and severally, for $6,383.90 in unpaid wages owed to the Iron Workers;

B.    That Judgment be entered in favor of Plaintiff and against Defendants AASI and

      Rodriguez, jointly and severally, in an unknown amount equal to two percent (2%) of the

      unpaid wages for each month the wages remain unpaid;

C.    That Judgment be entered in favor of Plaintiff and against Defendants AASI and

      Rodriguez, jointly and severally, for any other unpaid wages found to be due and owing in

      addition to the amounts referenced in paragraphs A and B above; and

D.    That Defendants AASI and Rodriguez, jointly and severally, be ordered to pay the

      reasonable attorney’s fees and costs incurred by the Plaintiff pursuant to the Section 14 of

      the IWPACA.



                                                    Respectfully Submitted,

                                                    STRUCTURAL IRON WORKERS
                                                    LOCAL NO. 1 PENSION FUND

                                                    William M. Blumthal, Jr. – 6281041
                                                    One of Plaintiff’s Attorneys

William M. Blumthal, Jr.
JOHNSON & KROL, LLC

                                          Page 8 of 9
	
      Case: 1:18-cv-07742 Document #: 1 Filed: 11/20/18 Page 9 of 9 PageID #:9



311 S. Wacker Drive, Suite 1050
Chicago, IL 60606
(312) 757-5477
blumthal@johnsonkrol.com




                                     Page 9 of 9
	
